


Exhibit 10.5




Master Property Management, Leasing
and Construction Management Agreement
This Master Property Management, Leasing And Construction Management Agreement
(“Agreement”), effective as of the 1st day of July, 2012 by and among Wells Real
Estate Investment Trust II, Inc., a Maryland corporation (“Wells REIT II”),
Wells Operating Partnership II, L.P., a Delaware limited partnership (“Wells OP
II”), and Wells Management Company, Inc., a Georgia corporation (“Manager”).
Background
Wells REIT II, Wells OP II and Wells Management previously entered a Master
Property Management, Leasing And Construction Management Agreement dated October
22, 2004 as amended on April 16, 2007 and April 2, 2008, the “Original Property
Management Agreement”). On January 1, 2011, Manager assigned all of its rights,
title and interest in the Original Property Management Agreement to Advisor (as
defined below). As part of such assignment, Manager guaranteed the performance
of all of Advisor's obligations under the Original Property Management
Agreement.
Advisor and Wells REIT II are parties to an advisory agreement effective as of
April 1, 2012 through June 30, 2012 (the “April Advisory Agreement”) pursuant to
which Advisor provides certain portfolio-level property management services.
Advisor and Wells REIT II desire that the property management oversight services
currently performed under the April Advisory Agreement be performed pursuant to
this Agreement with Manager. Wells REIT II and Advisor have entered into a new
advisory agreement effective as of July 1, 2012 through December 31, 2012 (the
“Initial Term Advisory Agreement”).
Pursuant to this Master Property Management, Leasing And Construction Management
Agreement, Owner (as defined below) intends to retain Manager to (1) manage,
administer, promote, maintain, and improve the real estate properties acquired
for the benefit of Wells REIT II on an overall portfolio basis, and (2) obtain
property managers, which may include the Manager, to manage, coordinate the
leasing of, and manage construction activities related to, the real estate
properties acquired for the benefit of Wells REIT II under the terms and
conditions set forth herein.
Agreement
Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.
Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

1.1.
“Advisor” means Wells Real Estate Advisory Services II, LLC, a Georgia limited
liability corporation, or its successor as advisor of Wells REIT II.










--------------------------------------------------------------------------------




1.2.
“Affiliate” of another Person includes only the following: (i) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (ii) any Person directly or indirectly owning, controlling,
or holding with the power to vote 10% or more of the outstanding voting
securities of such other Person; (iii) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner; (iv) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such other Person;
and (v) any executive officer, director, trustee, or general partner of such
other Person. The Manager shall not be deemed to control or be under common
control with another Wells-sponsored program unless (i) the Manager owns 10% or
more of the voting equity interests of such program or (ii) a majority of the
board (or equivalent governing body) of such program is comprised of Affiliates
of the Manager.

1.3.
“Conflicts Committee” has the meaning ascribed to that term in the articles of
incorporation of Wells REIT II.

1.4.
“Improvements” means buildings, structures, and equipment from time to time
located on the Properties and all parking and common areas located on the
Properties.

1.5.
“Lease” means, unless the context otherwise requires, any lease or sublease made
by Owner or Owner JV as landlord or by its predecessor.

1.6.
“Management Fees” has the meaning set forth in Section 4 hereof.

1.7.
“Owner” means Wells OP II, Wells REIT II, and each of their direct and indirect
subsidiaries.

1.8.
“Owner JV” means any joint venture, limited liability company or other Affiliate
of Owner that is controlled or managed by Owner and that owns, in whole or in
part, any Improvements.

1.9.
“Ownership Agreements” has the meaning set forth in Section 2.3.B hereof.

1.10.
“Person” means any natural persons, partnership, corporation, association,
trust, limited liability company or other legal entity.

1.11.
“Properties” means all real estate properties owned by Owner or Owner JV and all
tracts acquired by Owner or Owner JV in the future containing income-producing
Improvements or on which Owner or Owner JV will construct income-producing
Improvements.

1.12.
“Property Amendment” means an amendment to this Agreement describing a parcel of
real estate and an Improvement thereon (or, in the case of construction
management services provided pursuant to Section 2.7, an Improvement or a
planned Improvement, as the case may be) and describing the services to be
provided by Manager to Owner or an Owner JV under this Agreement.

1.13.
“Property Manager” means any entity that has been retained to perform and carry
out property management services at one or more of the Properties, including the
Manager and excluding Persons retained or hired to perform facility management
or other services or tasks at a particular Property, the costs for which are
passed through to and ultimately paid by the tenant at such Property.


2

--------------------------------------------------------------------------------




1.14.
“Wells' Managed Properties” means all real estate properties owned by Owner or
Owner JV and all tracts acquired by Owner or Owner JV in the future containing
income-producing Improvements or on which Owner or Owner JV will construct
income-producing Improvements that are to be managed by Manager and included on
a Property Amendment to this Agreement. It does not include real estate property
owned by Owner or Owner JV that is to be managed by any Person other than
Manager and that is not included on a Property Amendment agreed to by Owner and
Manager.

2.
Appointment Of Manager; Services To Be Performed.

2.1.
Appointment of Manager. Owner hereby engages and retains Manager as the sole and
exclusive manager of the Wells' Managed Properties to perform such functions as
are specified on the Property Amendment related to each Wells' Managed Property
and as set forth herein. Manager hereby accepts such appointment on the terms
and conditions hereinafter set forth. It being understood that this Agreement
causes Manager to be, at law, Owner's and Owner JV's agent with respect to the
Wells' Managed Properties but only for the limited purposes set forth on the
Property Amendments and otherwise expressly set forth herein upon the terms
contained herein. Owner represents that it has authority to grant such agency
power. Nothing herein shall obligate Owner to enter into any Property Amendment.

2.2.
Dealings with Advisor. Unless Owner specifically informs Manager to the
contrary, Advisor may perform any of the obligations or exercise any of the
rights of Owner or Owner JV under this Agreement; provided that any actions that
Advisor takes on behalf of Owner pursuant hereto are subject to the terms of the
agreements between Advisor and Owner, and this Section 2.2 does not expand or
modify the authority of Advisor to act on behalf of Owner. No Property amendment
shall be entered into by Owner without the approval of Owner's Board of
Directors (or a committee of the board authorized to give such approval).

2.3.
General.

A.
Efforts of Manager. Manager agrees to perform its duties under this agreement
and to use reasonable commercial efforts to enhance the Wells' Managed
Properties' ability to generate income. Manager's services are to be of scope
and quality not less than those generally performed by professional managers of
other similar properties in the areas in which Wells' Managed Properties are
located. Manager shall make available to Owner and any Owner JVs the full
benefit of the judgment, experience and advice of the members of Manager's
organization and staff with respect to the policies to be pursued by Owner and
Owner JVs relating to the management, operation, leasing, construction and/or
buildout of the Wells' Managed Properties.

B.
Ownership Agreements. Manager has received copies of agreements of limited
partnership, joint venture partnership agreements and operating agreements of
Owner and its Affiliates as well as the articles of incorporation, bylaws, and
registration statement on Form S-11 (no. 333-175623-33) of Wells REIT II,
including all prospectus supplements and post-effective amendments thereto
(collectively, the “Ownership Agreements”) and is familiar with the terms
thereof. Advisor agrees to obtain and review copies of all mortgages on all
Wells' Managed


3

--------------------------------------------------------------------------------




Properties and inform Manager of any restrictions relating to property use
thereof. Manager will use reasonable care to avoid any act or omission which, in
the performance of its duties hereunder, in any way conflicts with the terms of
the Ownership Agreements or the mortgages in the absence of the express
direction of the Conflicts Committee, and Manager shall promptly notify Owner if
any such conflict arises.
2.4.
Specific Duties Related to Management of the Properties on a Portfolio Basis.
Manager's duties related to management of the properties on a portfolio basis
include the following:

A.
Oversight. Manager will oversee the performance by the Property Managers of
their duties, including collection and proper deposits of rental payments and
payment of Property expenses and maintenance expenses.

B.
Other. Manager will oversee Persons who perform services for the Company. In
addition, Manager will perform all other operational functions for the
maintenance and administration of the Properties

2.5.
Specific Duties as Property Manager. Manager's duties as property manager for
any of the Wells' Managed Properties indicated on a Property Amendment as being
subject to the management services as provided herein include the following:

A.
Monies Collected. Manager will collect all rent and other monies from tenants
and any sums otherwise due Owner or Owner JV with respect to the Wells' Managed
Properties in the ordinary course of business in accordance with the terms and
conditions of all leases and other agreements for the use and occupancy of the
Wells' Managed Properties, including any other charges that may become due at
any time from any tenant or from others for services provided in connection with
the use and occupancy of the Wells' Managed Properties. In collecting such
monies, Manager will inform tenants of the Wells' Managed Properties that all
remittances are to be in the form of a check, money order or wire transfer.

Owner authorizes Manager to request, demand, collect and receipt for all such
rent and other monies and to institute legal proceedings in the name of Owner or
Owner JV for the collection thereof and for the dispossession of any tenant in
default under its Lease. All monies so collected shall be deposited in an
Account (as defined in Section 2.5.K(1)). Manager shall not write-off any income
items without the prior approval of Owner.
B.
Lease and Mortgage Obligations. Manager will perform all duties of the landlord
under all Leases insofar as such duties relate to operation, maintenance, and
day-to-day management. Manager will also provide or cause to be provided, at
Owner's or Owner JV's (as appropriate) expense, all services normally provided
to tenants of like premises, including where applicable and without limitation,
gas, electricity or other utilities required to be furnished to tenants under
leases, normal repairs and maintenance, and cleaning and janitorial service.
Manager shall use its commercially reasonable efforts to comply with the terms
and conditions of all Leases and shall promptly advise Owner of any material
breaches. Manager shall also perform all covenants and obligations required to
be performed under the


4

--------------------------------------------------------------------------------




provisions of all mortgages, deeds of trust, deeds to secure debt or other like
instrument to the extent that the performance of such covenants and obligations
are within the day-to-day control of Manager or as may be requested by Owner.
C.
Building Inspections. Conduct complete inspections of the Wells' Managed
Properties and the surrounding common areas and all of their mechanical
facilities as is prudent to determine that the same are in good order and
repair, but no less frequently than once per calendar quarter during the term of
this Agreement; provided, however, that any Wells' Managed Properties subject to
triple-net leases need only be inspected semi-annually.

D.
Maintenance. Manager will cause the Wells' Managed Properties to be maintained
in the same manner as similar properties in the area. Manager's duties and
supervision in this respect include, without limitation, cleaning of the
interior and the exterior of the Improvements and the public common areas on the
Wells' Managed Properties and the making and supervision of repairs,
alterations, and decoration of the Improvements, subject to and in strict
compliance with this Agreement and the Leases.

E.
Limitations on Expenditures. Manager will not incur any costs other than those
estimated in any approved budget or approved pro forma statements or as
otherwise specified in a Property Amendment except for:

(1)
costs incurred in emergency situations in which action is immediately necessary
for the preservation or safety of a Wells' Managed Property, or for the safety
of occupant or other person (or to avoid the suspension of any necessary service
of the Wells' Managed Property);

(2)
expenditures for real estate taxes and assessments that exceed the amount
budgeted but only to the extent that such additional amounts are the result of a
tax rate increase, property value reassessment or other assessment that occurs
after the preparation of the budget;

(3)
maintenance and repair costs that are individually under $10,000 so long as such
costs in the aggregate do not exceed the amount budgeted for such items by more
than 5%; and

(4)
maintenance supplies calling for an aggregate purchase price of less than
$5,000, unless a different amount is specified in a Property Amendment.

F.
Notice of Violations. Manager will forward to Owner promptly upon receipt all
notices of violation or other notices from any governmental authority, and board
of fire underwriters or any insurance company, and shall make such
recommendations regarding compliance with such notice as shall be appropriate.

G.
Personnel. Any personnel Manager hires to maintain and operate a Wells' Managed
Property shall be the employees or independent contractors of Manager and not of
Owner or Owner JV. Manager agrees to use due care in the selection and
supervision of such employees or independent contractors. Manager is responsible
for the preparation of and shall timely file all payroll tax reports and timely
make


5

--------------------------------------------------------------------------------




payments of all withholding and other payroll taxes with respect to each
employee.
H.
Utilities and Supplies. Manager shall enter into or renew contracts for
electricity, gas, steam, landscaping, fuel, oil, maintenance and other services
as are customarily furnished or rendered in connection with the operation of
similar properties in the area and shall order all necessary supplies and
equipment required for the proper operation, maintenance and repair of the
Wells' Managed Properties;

I.
Tenant Complaints. Manager shall maintain business-like relations with the
tenants of the Wells' Managed Properties and respond to tenant complaints in a
prudent, businesslike manner. Manager shall maintain a record of all tenant
complaints and Manager's response to such complaints which record shall be
available for review by Owner.

J.
Signs. Manager shall place and remove, or cause to be placed and removed, such
signs upon the Wells' Managed Properties as Manager deems appropriate, subject,
however, to the terms and conditions of the Leases and to any applicable
ordinances and regulations.

K.
Banking Accommodations.

(1)
Operating and Maintaining Bank Accounts. Manager shall establish and maintain
one or more separate checking accounts at a banking institution to which the
Owner's Board of Directors has not expressed an objection (each, an “Account”)
in the Owner's or Owner JV's (as appropriate) name for funds relating to the
Wells' Managed Properties. All monies deposited from time to time in each
Account shall be and remain the property of Owner or Owner JV (as appropriate)
and shall be withdrawn and disbursed by Manager for the account of Owner or
Owner JV (as appropriate) only as expressly permitted by this Agreement for the
purposes of performing the obligations of Manager hereunder. No monies collected
by Manager on Owner's or Owner JV's behalf shall be commingled with funds of
Manager. Each Account shall be maintained, and monies shall be deposited therein
and withdrawn therefrom, in accordance with the following:

(a)
All sums received from rents and other income from the Wells' Managed Properties
shall be promptly deposited, but in no event later than 10 business days after
receipt of the sums, by Manager in an Account. All checks drawn to the order of
Owner, Owner JV, or Advisor should be endorsed by Manager for deposit only and
deposited in an Account.

(b)
Manager shall have the right to designate two or more persons who shall be
authorized to draw against each Account, but only for purposes authorized by
this Agreement. Manager may not under any circumstances write a check on an
Account payable to or in favor of Manager or any Affiliate of Manager other than
(i) to reimburse itself for expenditures made on behalf of the Wells' Managed
Properties, and (ii) to pay itself the Management Fees payable hereunder,
provided that any such expenditure, reimbursement or


6

--------------------------------------------------------------------------------




Management Fee shall be reflected in the monthly operating statement provided
with respect to the month in which such expenditure or reimbursement is paid,
and all proper procedures for payment have been followed.
(c)
All sums due to Manager hereunder, whether for compensation, reimbursement for
expenditures, or otherwise, as herein provided, shall be a charge against the
operating revenues of the Wells' Managed Properties and shall be paid and/or
withdrawn by Manager from an Account in accordance with the terms of the
approved budgets or pro formas and to the extent funds are available therefor
after taking into account other required expenses of the Wells' Managed
Properties; provided, that if Manager has received a notice in accordance with
Section 7.1 that it is in default of any material provision hereof and has not
cured such default within ten (10) business days, then Manager shall refrain
from and be prohibited from withdrawing funds from an Account pursuant to this
Subsection 2.5.K(1)(c) until such default is cured and Owner has consented to a
normal resumption of the activity provided for in this Subsection 2.5.K(1)(c).
In the event that Manager determines that there are insufficient funds in the
Accounts for the Wells' Managed Properties to pay sums due to Manager hereunder
and to pay the other expenses of the Wells' Managed Properties, then Manager
shall notify Owner in writing and Owner shall promptly make sufficient funds
available to satisfy such obligations.

(d)
Unless otherwise directed by Owner, by the 30th day of the first month following
each calendar quarter, Manager shall forward to Owner or Owner JV net operating
proceeds from the preceding quarter, retaining at all times, however a reserve
for each Wells' Managed Property as specified on the Property Amendment related
thereto, in addition to any amounts otherwise provided in the budget as approved
by the Owner to meet unbudgeted contingencies.

(2)
Closing Bank Accounts. All items relating to bank account closings are to be
coordinated through Owner. Manager is required to process cash activity in
accordance with any applicable termination agreement, purchase and sale
agreement, merger agreement, etc. Manager is responsible for final bank account
reconciliation at the time of close out or transfer of the account.

(3)
Bank Account Statements & Reconciliation.

(a)
Bank account statements will be delivered (via U.S. Mail) to a mailing address
stipulated by Manager directly from the banking institution to the Manager's
accounting offices.

(b)
Manager should reconcile all bank accounts in a timely manner and make available
such reconciliation(s) on request. Manager shall provide explanations for any
large, unusual or recurring reconciling items along with an indication as to
when they will be resolved.


7

--------------------------------------------------------------------------------




Bank reconciliations must be reviewed, approved, and initialed by at least one
accounting supervisor independent from the individual preparing the bank
reconciliation
(c)
Any issues relating to timely receipt of the monthly bank account statement
(based on the established bank account statement cut-off date) should be
directed towards the banking institution. Recurring problems relating to the
timely receipt of statements should be brought to the attention of Owner.

(d)
Unless Owner specifically requires otherwise, bank account service charges/fees
will be set up to be billed (by the banking institution) directly to the
account.

(e)
Outstanding checks (over 6 months old) should be researched and resolved in
accordance with instructions from Owner.

(4)
Failure of Depository Institution at which an Account is Located. Manager shall
have no liability to Owner for any amounts in an Account which are lost or not
covered by insurance if the depository institution at which the Account is
maintained fails or is otherwise placed in the control of a governmental or
quasi governmental authority and the assets of the Account are thereby forfeited
in whole or in part, provided such depository institution was selected with
reasonable care.

L.
Expenses. Manager shall analyze all bills received for services, work and
supplies in connection with the maintaining and operating the Wells' Managed
Properties, pay all such bills, and pay utility and water charges, sewer rent
and assessments, and any other amount payable in respect to the Wells' Managed
Properties. Manager shall use reasonable commercial efforts to pay all bills
within the time required to obtain discounts, if any. Owner may from time to
time request that Manager forward certain bills to Owner promptly after receipt,
and Manager shall comply with any such request. It is understood that the
payment of real property taxes and assessment and insurance premiums will be
paid out of an Account by Manager. All expenses shall be billed at net cost
(i.e., less all commissions, discounts and allowances, however designed, but
excluding rebates). Additionally, Manager will be held responsible for all
Wells' Managed Property 1099 reporting to the IRS. 1099's must be filed under
Manager name and Manager taxpayer identification number (TIN), listing Manager
as the “payer”. Manager will provide annually a signed declaration indicating
compliance with 1099 reporting; Manager will provide this declaration to Owner
with the February Reporting Package. Penalties for misfilings are not to be
charged to the property, but are payable by Manager.

M.
Other Cash Management Items.

(1)
To the extent funds are available in an Account, Manager shall pay the operating
expenses of the Wells' Managed Properties (including, without limitation, sums
due Manager under this Agreement) and any other payments relative to the Wells'
Managed Properties as required by the terms


8

--------------------------------------------------------------------------------




of this Agreement.
(2)
Any interest or other income earned on the assets of an Account shall be
re-deposited in the Account, and shall for federal and state income tax purposes
be deemed to be income of the Owner or Owner JV.

(3)
Unless the bank account structure utilizes an automated cash concentration to
the Owner (e.g., zero balance account structure), amounts held in reserve should
be forecasted for significant expenditures (e.g. real estate tax payments) and
must be held in interest bearing vehicles until the funds are disbursed.

(4)
If a Wells' Managed Property has petty cash, it is the Manager's responsibility
to ensure that petty cash is reconciled to general ledger and replenished on a
monthly basis.

N.
Books and Records.

(1)
General. Manager shall cause to be kept account books and records for the Wells'
Managed Properties. Books and records must show all receipts, expenditures and
all other records necessary or convenient for the recording of the results of
operations of the Wells' Managed Properties. Such account books and records
shall be kept in a secure location at the office(s) where Manager normally keeps
all of its records and shall be open to inspection by Owner and its
representatives at any reasonable time. Upon the effective date of expiration or
termination of this Agreement, all such books and records shall be forthwith
turned over to Owner so as to ensure the orderly continuance of the operations
of the Wells' Managed Properties. Manager shall take necessary measures to
ensure such control over accounting and financial transactions as is reasonably
required to protect Owner's and Owner JV's assets, from theft, error or
fraudulent activity on the part of Manager's employees or other agents. Manager
shall indemnify and hold Advisor, Owner, and Owner JV harmless from all such
losses, including, but not limited to, the following:

(a)
Theft of assets by Manager's employees or other agents;

(b)
Penalties and interest due to delay in payment of invoices, bills or other like
charges if funds of Owner or Owner JV or funds in an Account were available to
make said payments and delays were not the result of any action or inaction on
the part of the Owner;

(c)
Overpayment or duplicate payment of invoices arising from either fraud or error;

(d)
Overpayment of labor costs arising from either fraud or error;

(e)
A sum equal to the value of any form of payment from purveyors to Manager's
employees or associates arising from the purchase of goods or services for the
Wells' Managed Properties; and


9

--------------------------------------------------------------------------------




(f)
Unauthorized use of facilities by Manager's employees or associates.

(2)
Charts of Accounts. The format of all financial reports, documents and other
statements prepared by Manager pursuant to this Agreement shall utilize the
format required by Owner, as the same may be changed by Owner from time to time.

(3)
Fixed Asset Accounting. For Wells' Managed Properties in portfolios requiring
maintenance of fixed asset accounting detail and related depreciation (as
specified in the Accounting Policies), Manager will be required to maintain and
submit to Owner on a monthly basis, a detailed schedule of all fixed asset
additions and the related depreciation/amortization and accumulated
depreciation/ amortization utilizing the useful lives and various depreciation
methods specified within the Accounting Policies. All such schedules shall agree
to the amounts posted within the general ledger. Manager shall not be
responsible for any errors in data made prior to Manager's involvement with the
data.

(4)
Periodic Meetings. As reasonably required by Owner, Manager and other personnel
engaged or involved in the management and operation of the Wells' Managed
Properties shall meet to discuss the historical results of operations and to
consider deviations from budget.

(5)
Right to Conduct Audit. Owner shall have the right to conduct an audit of the
Wells' Managed Properties' operations by using its own internal auditors or by
employing independent auditors. Costs associated with conducting such audits by
internal or independent auditors shall be borne by Owner or Owner JV. Should
such audits result in the discovery of either weaknesses in internal control or
errors in record keeping, these shall be communicated to the Manager in writing.
Manager shall correct such discrepancies either upon discovery or within a
reasonable period of time after notification. Manager shall inform Owner in
writing of the action taken and to be taken to correct such audit discrepancies.
If any audit conducted by or on behalf of Owner or Owner JV reveals a
discrepancy in excess of ten percent (10%), and greater than $10,000, for any
material line item (i.e. base rent, operating escalation income, total cleaning,
total repairs and maintenance, etc.), Manager shall be responsible for the
reasonable expenses of such audit.

(6)
Ownership of Books and Records. The books of accounts and all other records
relating to or reflecting the operations of the Wells' Managed Properties shall
at all times be the property of Owner or Owner JV, as applicable.

O.
Accounting Policies. Manager shall use the accrual method of accounting with
GAAP adjustments shown below (unless and until GAAP changes):

(1)
Straight-Line Rent Adjustment- Record straight-line rent over the entire lease
period on a lease by lease basis

(2)
Free Rent Adjustment - Recognize any Free Rent as part of the straight-line


10

--------------------------------------------------------------------------------




rent calculation on a lease by lease basis
(3)
Capitalization Policy - Capitalize any expenditure that replace, improve, or
otherwise extend the economic life of an asset in excess of $5,000 for any given
project. This includes tenant improvements and lease acquisition costs (leasing
commissions, space planning fees, legal fees, etc) that are in excess of $5,000

(4)
Depreciation Expense - Record monthly depreciation expense on a straight-line
basis over the estimated useful life of a given asset

(5)
Amortization Expense - Record monthly amortization expense on a straight-line
basis over the life of the lease for which the cost was incurred

(6)
Other - Adopt such other accounting policies as Owner may direct from time to
time or as specified on Exhibit A.

P.
Reporting.

(1)
Monthly Financial Reporting Package. Not later than the 20th day of each month,
Manager shall cause to be delivered to Owner at least two copies of the standard
reporting package and the specific financial and property information and
reports set forth on Exhibit B. Manager acknowledges that the transmittal and
specific financial statements and/ or schedules required by Owner are subject to
change from time to time and may vary based on specific Wells' Managed Property
or portfolio requirements. All such reports shall be in a form prescribed by the
Owner. In addition, Manager shall prepare any forms required by Owner to
facilitate the input of financial information into Owner's accounting system.

(2)
Quarterly Reports. On or before the 30th day of the first month following each
calendar quarter for which such report or statement is prepared and during the
term of this Agreement, Manager shall prepare and submit to the Owner the
reports and statements detailed on Exhibit C.

(3)
Final Accounting. Following the expiration or earlier termination of this
Agreement, by virtue of the termination of this Agreement by Owner or Owner JV
for cause or otherwise, or following the partial termination of this Agreement
by removal of one or more Wells' Managed Properties from the scope of this
Agreement, Manager shall nonetheless be responsible for preparing a final
accounting within sixty (60) days of said expiration or earlier termination for
any or all Wells' Managed Properties subject to such termination or expiration.
Such final accounting shall set forth all current income, all current expenses
and all other expenses contracted for on Owner's or Owner JV's behalf but not
yet incurred in connection with the applicable Wells' Managed Property(ies). The
final accounting shall also include all other items reasonably requested by
Owner.

(4)
Certification. All financial statements other than those audited by the Owner's
or Owner JV's independent public accounting firm shall be


11

--------------------------------------------------------------------------------




certified by an officer of Manager as true and correct in all respects and
fairly presenting the financial results of the operation of the Wells' Managed
Properties.
(5)
Other Reports and Statements. Manager will furnish to Owner, at Manager's
expense, as promptly as practicable, such other reports, statements and other
information with respect to the operations of the Wells' Managed Properties as
Owner may reasonably request from time to time.

Q.
Budgets and Leasing Plans. Not later than October 1 of each calendar year,
Manager shall prepare and submit to the Owner for its approval an operating
budget and, if Manager is also the leasing agent, a marketing and leasing plan
on the Wells' Managed Properties for the calendar year immediately following
such submission. The budget and leasing plan shall be in the form of the budget
and plan approved by the Owner prior to the date thereof and shall note (1) how
the property will be managed and leased, (2) market conditions, (3)
demographics, (4) annual planned maintenance schedule, (5) major leasing
assumptions, (6) detail schedules for all revenue and expense items with
assumptions, and (7) capital expenditure plans. As often as reasonably necessary
during the period covered by any such budget, Manager may submit to the Owner
for its approval an updated budget or plan incorporating such changes as shall
be necessary to reflect cost over-runs and the like during such period. If the
Owner does not disapprove any such budget within 30 days after receipt thereof
by the Owner, such budget shall be deemed approved. If the Owner shall
disapprove any such budget or plan, it shall so notify Manager within said
30-day period and explain the reasons therefor.

R.
Governmental Approvals. Obtain all governmental approvals and permits necessary
for the operation of the Wells' Managed Properties and recommend to Owner such
actions or steps as are necessary to cause the Wells' Managed Properties to
comply with any and all applicable laws, regulations, ordinances, orders and
directives of federal, state or local governmental authorities;

S.
Coordination with Property Manager. To the extent Manager is not also the
leasing agent performing the functions described in Section 2.6, Manager will
coordinate and cooperate with the leasing agent of the respective Wells' Managed
Property(ies) to ensure the full leasing and efficient operation of the Wells'
Managed Properties.

T.
Other Actions. Manager will take such other action and perform such other
functions as Manager or Owner deems advisable or necessary for the efficient and
economic management, operation and maintenance of the Wells' Managed Properties.

2.6.
Specific Duties as Leasing Agent. Manager's duties as leasing agent for any of
the Wells' Managed Properties indicated on a Property Amendment (and only such
Wells' Managed Properties) as being subject to the leasing agent services as
provided herein include the following:

A.
Leasing Functions. Manager will coordinate the leasing of the Wells' Managed
Properties and negotiate and use reasonable commercial efforts to secure
executed leases from qualified tenants for available space in the Wells' Managed
Properties.


12

--------------------------------------------------------------------------------




Such leases must be consistent with form and terms approved by Owner. Manager
will use its reasonable commercial efforts to bring about complete leasing of
the Wells' Managed Properties. Manager shall be responsible for the hiring of
all leasing agents, as necessary for the leasing of the Wells' Managed
Properties, and to otherwise oversee and manage the leasing process on behalf of
the Owner. Such duties include, without limitation, (1) the preparation and
distribution of listings to potential tenants in the market, as well as to
reputable and active real estate agents within a reasonable effective area
surrounding each Wells' Managed Property and (2) the supplying of sufficient
information to cooperating agents to enable them at all times to promote the
rental of the Wells' Managed Properties. Advisor, Owner, and Owner JV agree to
refer to Manager all offerings and inquiries it receives regarding leasing
activity at the Wells' Managed Properties.
B.
Advertising. Owner authorizes Manager to advertise and to place signage on the
Wells' Managed Properties regarding the leasing, provided, that, such signage
complies with all applicable governmental laws, regulations and requirements.
Manager, at its expense, will provide its marketing package, signage and a
two-sided flyer. Any additional advertising and promotion will be done at
Owner's (or Owner JV's) expense pursuant to a program and budget agreed upon by
Owner and Manager.

C.
Payments. Manager will pay such other reimbursable expenses and costs as Owner
has approved and deems advisable or necessary for the efficient and economic
leasing of the Wells' Managed Properties.

D.
Coordination with Property Manager. To the extent Manager is not also the
property manager performing the functions described in Section 2.5, Manager will
coordinate and cooperate with the property manager of the respective Wells'
Managed Property(ies) to ensure the full leasing and efficient operation of the
Wells' Managed Properties.

E.
Other Actions. Manager will take such other action and perform such other
functions as Manager or Owner deems reasonably advisable or necessary for the
efficient and economic leasing of the Wells' Managed Properties.

2.7.
Specific Duties as Construction Manager. Manager's duties as construction
manager for any of the Wells' Managed Properties indicated on a Property
Amendment (and only such Wells' Managed Properties) as being subject to the
construction management services as provided herein include the following:

A.
General.

(1)
The Manager shall secure or assist in securing all licenses, registrations, or
permits required by law and shall comply with all ordinances, laws, orders,
codes, rules, and regulations pertaining to building of an Improvement or the
services described herein.

(2)
In the event a project is suspended for a period of more than thirty (30) days,
Manager shall have the right to re-assign the personnel managing such project to
other projects, and upon resumption of the project, the Manager


13

--------------------------------------------------------------------------------




shall be given a reasonable amount of time to assign new personnel to the
management of the project. In addition, the compensation of the Manager shall be
equitably adjusted to account for the suspension of services. If the project is
abandoned at any time for any reason, Owner shall give Manager written notice of
such decision, and Owner shall pay the Manager for amounts due under this
Contract through the date of abandonment, and for any costs, expenses and
damages incurred by Manager as a result of the abandonment of the project.
B.
Duties with Respect to New Construction, Tenant Improvements, and
Redevelopments. Manager will perform the following duties for construction of
Improvements on undeveloped land (“New Construction”) and for construction of
Improvements that are to be made at the direction of, or in conformity with
Lease obligations to, tenants (“Tenant Improvements”) or for the improvement to
Improvements that change the size or nature of such Improvements or for the
redevelopment of Improvements (collectively, “Redevelopments”):

(1)
Provide updated and detailed project budgets to the Owner.

(2)
Arrange for, coordinate, supervise and advise the Owner with respect to the
selection of architects, contractors, design firms and consultants, and the
execution of design, construction and consulting contracts.

(3)
Review design documents, and drafts thereof, submitted by the architect or other
consultants, and notify Owner in writing of any mistakes, errors or omissions
that the Manager observes in the documents and any recommendations it may have
with respect to such mistakes, errors or omissions.

(4)
Evaluate and make recommendations to the Owner concerning cost estimates
prepared by others.

(5)
Review and evaluate proposed schedules for construction.

(6)
Procure subcontractors through a minimum of three quotes for any jobs estimated
to involve in excess of $50,000.

(7)
Coordinate the work of subcontractors.

(8)
Monitor the progress of construction.

(9)
Endeavor to identify any deficiencies in the work performed by subcontractors.

(10)
Provide Owner with monthly written status reports.

(11)
Advise the Owner with respect to alterations and modifications in any design
documents submitted by the architect or other consultants that may be in the
Owner's interest, including obtaining advantages in terms of cost savings,
scheduling, leasing, operation and maintenance issues and other matters
affecting the overall benefit of the project.


14

--------------------------------------------------------------------------------




(12)
Review and advise Owner on change order proposals and requests for additional
services submitted to the Owner.

(13)
Schedule, coordinate, and attend necessary or appropriate project meetings.

(14)
Monitor and coordinate punch list preparation and resolution by the
subcontractors.

(15)
Make recommendations to Owner concerning, and monitor, the use of the site by
subcontractors, particularly as it relates to staging and storage, ingress and
egress, temporary signage, fencing, barricades, restrictions on hours of
operation, safety considerations and similar considerations.

(16)
Coordinate, monitor, supervise and advise the Owner with respect to preparation,
execution, completion and filing of project-related documents, including, but
not limited to, contracts, permit applications, licenses, certifications, zoning
requirements, land use restrictions, governmental filings applicable to the
Project and any other similar documents.

(17)
Review and advise the Owner with respect to draw requests submitted on the
project.

(18)
Upon completion of construction, walk the completed New Construction, Tenant
Improvements, or Redevelopments with the Owner to ensure that everything has
been completed in accordance with the specifications. Manager shall cause the
subcontractors to repair or replace any items that are determined to be
deficient during this walk.

(19)
As instructed by the Owner, perform additional related project management
functions.

(20)
Collect warranties and operation manuals, certificates, guarantees, as-builts
and any similar documentation for the benefit of the Owner.

C.
Duties with Respect to New Construction and Redevelopments. Manager will perform
the following duties with respect to New Construction and Redevelopments:

(1)
Provide Owner with a budget for each Improvement to be built prior to beginning
construction of the respective Improvement.

(2)
Meet on a regular basis with Owner's leasing agents and representatives of
prospective tenants.

(3)
Arrange for, coordinate, supervise and advise the Owner with respect to various
development services prior to design and construction of the Project, including
due diligence, site investigations, land use and zoning matters, and similar
development services.

D.
Duties with Respect to Tenant Improvements. Manager will perform the following
duties related to Tenant Improvements:


15

--------------------------------------------------------------------------------




(1)
Arrange for and supervise the performance of all installations and improvements
in space leased to any tenant which are either expressly required under the
terms of a Lease of such space or which are customarily provided to tenants.

(2)
Meet with tenants and prospective tenants and their architects, engineers,
consultants and contractors to facilitate design and construction of leasehold
improvements.

(3)
Maintain separate files as to each tenant, and thereby document the entire
design and construction process for each tenant.

(4)
Compile and disseminate such data regarding each tenant as Owner may reasonably
require.

E.
Duties with Respect to Tenant Directed Improvements. Manager will perform the
following duties for construction of Improvements that are to be made by or
under the supervision of tenants (“Tenant Directed Improvements”)

(1)
Schedule, coordinate, and attend necessary or appropriate project meetings.

(2)
Review and evaluate lease exhibit language that identifies the scope and nature
of tenant construction of the Tenant Directed Improvements.

(3)
Meet with tenants and prospective tenants and their architects, engineers,
consultants and contractors to facilitate design and construction of Tenant
Directed Improvements.

(4)
Review tenant construction documents for compliance with landlord criteria and
requirements applicable to the Tenant Directed Improvements.

(5)
Review and evaluate proposed schedules for tenant construction.

(6)
Coordinate delivery of shell space to tenants for construction of Tenant
Directed Improvements.

(7)
Observe tenant construction with attention to adherence of actual construction
with construction documents.

(8)
Evaluate and make recommendations to Owner concerning the coordination of tenant
work and any landlord work.

(9)
Make recommendations to Owner concerning, and monitor, the use of the site by
tenant contractors, particularly as it relates to staging and storage, ingress
and egress, temporary signage, fencing, barricades, restrictions on hours of
operation, safety considerations and similar considerations.

(10)
Monitor the progress of tenant construction, and verify such key aspects of
tenant construction such as compliance with scheduling requirements, compliance
with rules and regulations of the Owner, verifying the tenant has obtained
proper permits, etc.


16

--------------------------------------------------------------------------------




(11)
Serve as an information conduit to the Owner from the tenants' consultants and
contractors when questions arise as to matters at the project site, and ensure
that questions and issues are being addressed in a timely manner.

(12)
Ensure that tenant design and construction properly ties into building systems
and does not adversely affect their proper operation.

(13)
Review and make recommendations to Owner concerning any requests by tenants for
draws against allowances established by Owner or Owner JV.

(14)
Maintain separate files as to each tenant, and thereby document the entire
design and construction process for each tenant.

(15)
Compile and disseminate such data regarding each tenant as Owner may reasonably
require.

3.
Expenses.

3.1.
Owner's Expenses. Except as otherwise specifically provided, all costs and
expenses incurred hereunder by Manager in fulfilling its duties to Owner and
Owner JV related to the Wells' Managed Properties shall be for the account of
and on behalf of Owner and Owner JV. Such costs and expenses may include
reasonable wages and salaries and other employee-related expenses of all on-site
and off-site employees of Manager who are engaged in the operation, management,
maintenance, leasing, construction, or access control of the Wells' Managed
Properties, including taxes, insurance and benefits relating to such employees,
and legal, travel and other out-of-pocket expenses which are directly related to
the management of specific Wells' Managed Properties. Manager shall also
allocate a portion of its office, administrative and supplies expense to the
extent directly related to the foregoing reimbursable expenses. All costs and
expenses for which Owner or Owner JV is responsible under this Section 3.1 shall
be paid by Manager out of an Account. In the event said account does not contain
sufficient funds to pay all said expenses, Owner or Owner JV shall fund all sums
necessary to meet such additional costs and expenses.

3.2.
Reimbursable Expenses. Wells REIT II shall pay directly or reimburse Manager for
all of the expenses paid or incurred by Manager (to the extent not reimbursable
by another party) in connection with the portfolio level property management
services it provides to Wells REIT II pursuant to this Agreement and previously
provided under the April Advisory Agreement, including, but not limited to
expenses of managing and operating Properties, whether payable to an Affiliate
of Wells REIT II or a non-affiliated Person. Notwithstanding the foregoing,
Wells REIT II shall have no obligation to reimburse Manager for any expenses
contemplated under this Section 3.2 to the extent such reimbursement would cause
the limits imposed by Paragraphs 9(c)(ii) and 9(c)(iii) of the Initial Term
Advisory Agreement or limits imposed by any later agreement between the Advisor
and the Company in effect as of the date of reimbursement to be exceeded.

3.3.
Manager's Expenses. Manager shall, out of its own funds, pay all of its general
overhead and administrative expenses not allocable pursuant to the second or
third sentence of the preceding Section 3.1 or reimbursed pursuant to the
preceding Section 3.2.


17

--------------------------------------------------------------------------------




4.
Manager's Compensation. For the services provided related to each Wells' Managed
Property included on a Property Amendment, Owner will pay Manager a fee
(collectively, the “Management Fees”) as provided in this Section 4.

4.1.
Property Management Fee. For each Wells' Managed Property, Owner shall pay
Manager a management fee as set forth in the Property Amendment which will be
based on the gross monthly income actually collected from each Wells' Managed
Property for the preceding month. For all purposes hereof, “gross monthly
income” shall mean the total gross monthly collections received from a Wells'
Managed Property, including, without limitation, rents (and any interest or
penalties accrued thereon), and miscellaneous gross income items of Owner, as
applicable; provided, however, “gross monthly income” specifically excludes:

A.
Interest paid on any depository accounts, including all Accounts and any
Accounts holding security deposits;

B.
Security deposits unless and not until such deposits are applied as rental
income upon termination of a lease;

C.
Parking revenues when a third party operator is engaged, sales taxes, taxes paid
in lieu of ad valorem taxes, and termination payments, except to the extent of
previously uncollected rent or termination payments based in part on and to the
extent of the remaining rent payable pursuant to a lease terminated prior to its
stated expiration date;

D.
Imputed revenue related to employee occupied Improvements or spaces and space
allocated or utilized for administrative purposes such as office use or model
Improvements;

E.
Rents paid in advance of the due date until the month in which such payments are
to apply as rental income;

F.
Monies collected for any capital items that are paid by tenants (such as tenant
finish or other improvements); and

G.
Proceeds from a sale, refinancing, condemnation, hazard or liability insurance,
title insurance, tax abatement awards of all or any portion of a Wells' Managed
Property, other than rental loss insurance payments.

Unless otherwise directed by Owner, Manager shall be entitled to withdraw its
compensation pursuant to this Section directly from an Account monthly in
arrears, on the tenth (10th) day of each calendar month, except for the
reporting period during which this Agreement is terminated, in which case Owner
will pay Manager the prorated fees due to Manager for the month of termination.
4.2.
Leasing Commissions. For each Wells' Managed Property for which Manager provides
leasing agent services, Owner shall pay Manager fees as follows:

A.
Initial Lease-Up Fee. Manager shall be entitled to receive a separate fee for
the one-time initial rent-up or leasing-up of New Construction in an amount not
to exceed one-month's rent. For this purpose, a Redevelopment constituting a
total rehabilitation shall be included in the term “New Construction.”


18

--------------------------------------------------------------------------------




B.
Leasing Commissions.

(1)
New Lease Commission. For each Wells' Managed Property for which Manager serves
as leasing agent, Owner will pay Manager, for each new tenant lease entered into
during the term hereof, a commission equal to the percentage specified in the
related Property Amendment of the Net Rent payable during the term (not to
exceed ten (10) years). No commission shall be payable as to any portion of the
initial term beyond ten (10) years. As used herein, “Net Rent” is defined as the
total base rental and operating expenses (but excluding future increases in
operating expenses) actually to be paid to Owner by the tenant during the
applicable term of the lease; and the calculation of the total base rental
specifically incorporates, at a value of zero, any installments of base rental
that the tenant is not required to pay as an inducement to enter into the lease
(i.e. free rent). Payments shall be as negotiated between the Owner and Manager
and as set forth on the Property Amendment.

(2)
Renewal Commissions. Owner shall pay to Manager a commission equal to the
percentage specified in the related Property Amendment of the Net Rent to be
paid by the tenant during the term of any renewal or extension of any tenant
lease; provided, however, that no commission shall be payable as to any portion
of such renewal or extension term beyond ten (10) years. For purposes of this
subsection 4.2.B(2), a renewal shall include (i) a renewal of any tenant lease
in a Wells' Managed Property pursuant to a new agreement that is executed during
the term of this Agreement and (ii) a renewal of an existing tenant lease
pursuant to a new agreement that is executed during the term of this Agreement
and prior to the expiration of the term of the existing tenant lease. Renewal
commissions shall be paid out within thirty (30) days of the execution of the
applicable renewal or extension.

(3)
Expansion Commissions. Owner shall pay to Manager a commission equal to the
percentage specified in the related Property Amendment of the Net Rent to be
paid by the tenant with respect to expansion space in a Wells' Managed Property
for the remaining portion of the initial lease term; provided, however, that no
commission shall be payable as to any portion of the remainder of such lease
term beyond ten (10) years. For purposes of this subsection 4.2.B(3), an
expansion shall include (i) an expansion of any tenant lease in the Wells'
Managed Property pursuant to a new agreement that is executed during the term of
this Agreement and (ii) an expansion of an existing tenant lease pursuant to a
new agreement that is executed during the term of this Agreement and prior to
the expiration of the term of the existing tenant lease. Expansion commissions
shall be paid out within thirty (30) days of the execution of such expansion.

(4)
Co-Brokerage. As the exclusive leasing agent for the Wells' Managed Properties,
Manager shall cooperate with any independent, affiliated or non-affiliated
licensed real estate brokers or agents and may offer co-agency but not
sub-agencies with respect to the leasing of the Wells' Managed Properties.
Notwithstanding any language to the contrary contained in this Section 4.2
providing for a fee or commission to be paid to Manager, in the


19

--------------------------------------------------------------------------------




event that any such independent, affiliated or non-affiliated brokers
participates, in good faith (and has a rightful claim to a brokerage
commission), as a procuring cause of a tenant lease or any renewal, extension,
expansion or other modification of any tenant lease with respect to which
Manager would otherwise be due a commission pursuant to subsections 4.2.B(1)
through 4.2.B(3), above (such broker or agent being hereinafter referred to as
“Co-Agent”), then the commission payable by Owner shall only be as set forth on
the Property Amendment under “Co-Brokerage Commissions.” Any such commissions
shall be shared between Manager and Co-Agent as they shall agree.
C.
Pending Leases. Within fifteen (15) days after the expiration or earlier
termination of this Agreement, Manager shall deliver to Owner a list of all
parties to whom Manager has presented a bona fide “Letter of Proposal” or has
otherwise taken substantial and material steps evidenced in a manner acceptable
to Owner, in Owner's reasonable discretion, with respect to a good faith effort
to enter into a lease at a Wells' Managed Property during the term of this
Agreement regarding the possible leasing of space in a Wells' Managed Property,
or a possible renewal, extension or of any existing tenant lease covering space
in a Wells' Managed Property. Owner agrees that it will pay the commission that
would otherwise be due in accordance with Section 4.2.B hereof in the event
Owner or its successor or assign enters into any lease with any tenant validly
included in Manager's list or any affiliate thereof, or enters into any renewal,
extension or expansion of an existing tenant lease included in Manager's list so
long as negotiations commence and are a final written agreement is executed by
all necessary parties during one hundred eighty (180) days after such expiration
or termination of this Agreement. Owner covenants and agrees that it shall not
delay entering into any lease, or any renewal, extension or expansion thereof,
for the purpose of depriving Manager of any commission due Manager pursuant to
this Section 4.2.C.

4.3.
Construction Management Fees. For each Wells' Managed Property for which Manager
provides construction management services, Manager shall be entitled to fees as
follows:

A.
Tenant Directed Improvements. For planning and coordinating the construction of
any tenant directed improvements pursuant to lease concessions in new leases or
lease renewals, including tenant-paid finish-out or improvements, Manager shall
be entitled to receive from Owner or Owner JV that portion of such lease
concessions as are specified in such lease or lease renewal, subject to a limit
of 5% of such lease concessions, and, in addition, Owner or Owner JV shall
ensure that any lease or lease renewal contains a provision requiring tenant to
pay Manager the same percentage for any tenant-paid finish-out or improvements
not covered by such lease concessions (i.e., paid by tenant).

B.
Other Management Fees for Construction Management Services. The Owner agrees to
pay Contractor a management fee as specified in the appropriate Property
Amendment.

4.4.
Audit Adjustment. If any audit of the records, books or accounts relating to the
Wells' Managed Properties discloses an overpayment or underpayment of Management
Fees, Owner, Owner JV, or Manager shall promptly pay to the other party the
amount of such


20

--------------------------------------------------------------------------------




overpayment or underpayment, as the case may be. If such audit discloses an
overpayment of Management Fees for any fiscal year of more 10% of the correct
aggregate Management Fees for such fiscal year, Manager shall bear the cost of
such audit.
5.
Insurance And Indemnification.

5.1.
Insurance to be Carried.

A.
Manager shall obtain and keep in full force and effect at Owner's or Owner JV's
expense insurance (1) on the Wells' Managed Properties and (2) on activities at
the properties against such hazards as Owner and Manager shall deem appropriate.
In any event, Manager shall procure, for the Wells' Managed Properties,
insurance sufficient to comply with the Leases and the Ownership Agreements. All
liability policies shall provide sufficient insurance satisfactory to both Owner
and Manager and shall contain waivers of subrogation for the benefit of Manager
and the applicable Owner or Owner JV.

B.
Manager shall obtain and keep in full force and effect, in accordance with the
laws of the state in which each Wells' Managed Property is located, worker's
compensation insurance covering all employees of Manager at the Wells' Managed
Properties and all persons engaged in the performance of any work required
hereunder. Manager shall also obtain and keep in full force and effect, in
accordance with the laws of the state in which each Wells' Managed Property is
located, employer's liability, employee theft, commercial general liability, and
umbrella insurance, and Manager shall furnish Owner certificates of insurers
naming Advisor, Owner and/or Owner JV as co-insureds and evidencing that such
insurance is in effect. If any work under this Agreement is subcontracted as
permitted herein, Manager shall include in each subcontract a provision that the
subcontractor shall also furnish Advisor, Owner and/or Owner JV, as appropriate,
with such a certificate evidencing coverage (and any other coverage Manager
deems appropriate in the circumstances) and the naming of Advisor, Owner and/or
Owner JV as co-insureds and evidencing that such insurance is in effect, as well
as indemnification as is customary in the discretion of the Manager. The cost of
such insurance procured by Manager shall be reimbursable to the same extent as
provided in Section 3.1.

5.2.
Cooperation with Insurers. Manager shall cooperate with and provide reasonable
access to the Wells' Managed Properties to representatives of insurance
companies and insurance brokers or agents with respect to insurance which is in
effect or for which application has been made. Manager shall use its best
efforts to comply with all requirements of insurers.

5.3.
Accidents and Claims. With respect to Wells' Managed Properties for which
Manager is property manager, and with respect to Wells' Managed Properties for
which manager is construction manager, Manager shall promptly investigate and
shall report in detail to Owner and insurance carriers as applicable all
accidents, claims for damage relating to the ownership, operation or maintenance
of the Wells' Managed Properties, and any damage or destruction to the Wells'
Managed Properties and the estimated costs of repair thereof, and shall prepare
for approval by Owner all reports required by an insurance company in connection
with any such accident, claim, damage, or destruction. Such reports shall be
given to Owner promptly and any report not so given within 10 days after the
occurrence


21

--------------------------------------------------------------------------------




of any such accident, claim, damage or destruction shall be noted in the monthly
report delivered to Owner pursuant to Section 2.5.P(1). Manager is authorized to
settle any claim against an insurance company arising out of any policy and, in
connection with such claim, to execute proofs of loss and adjustments of loss
and to collect and receipt for loss proceeds.
5.4.
Indemnification.

A.
Wells OP II shall indemnify and hold harmless the Manager and its Affiliates,
including their respective officers, directors, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys' fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance, subject to any limitations imposed by the laws of
the State of Delaware, the limited partnership agreement of Wells OP II, or as
specifically provided otherwise in this Agreement. Notwithstanding the
foregoing, the Manager shall not be entitled to indemnification or be held
harmless pursuant to this Section 5.4.A for any activity for which the Manager
shall be required to indemnify or hold harmless Wells OP II pursuant to
Paragraph 5.4.B or pursuant to another specific provision of this Agreement. Any
indemnification of the Manager may be made only out of the net assets of Wells
OP II and not from the partners of Wells OP II.

B.
The Manager shall indemnify and hold harmless the Owner and Owner JV, including
their respective officers, directors, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys' fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance and are incurred by reason of the Manager's
negligence or misconduct.

6.
Term, Termination.

6.1
Term. This Agreement shall commence on the date first above written and shall
continue until terminated in accordance with the earliest to occur of the
following:

A.
Eighteen (18) months from the date of the commencement of the term hereof.
However, this Agreement will be automatically extended for additional one-year
periods at the end of the first 18 months and each additional year thereafter
unless Owner or Manager gives sixty (60) days written notice of its intention to
terminate the Agreement;

B.
Sixty (60) days after prior written notice of intention to terminate the
Agreement given by Owner or Manager; or

C.
Immediately upon the occurrence of any of the following:

(1)
A decree or order is rendered by a court having jurisdiction (A) adjudging
Manager as bankrupt or insolvent, or (B) approving as properly filed a petition
seeking reorganization, readjustment, arrangement, composition or similar relief
for Manager under the federal bankruptcy laws or any similar


22

--------------------------------------------------------------------------------




applicable law or practice, or (C) appointing a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of Manager or a substantial part
of the property of Manager, or for the winding up or liquidation of its affairs,
or
(2)
Manager (A) institutes proceedings to be adjudicated a voluntary bankrupt or an
insolvent, (B) consents to the filing of a bankruptcy proceeding against it, (C)
files a petition or answer or consent seeking reorganization, readjustment,
arrangement, composition or relief under any similar applicable law or practice,
(D) consents to the filing of any such petition, or to the appointment of a
receiver or liquidator or trustee or assignee in bankruptcy or insolvency for it
or for a substantial part of its property, (E) makes an assignment for the
benefit of creditors, (F), is unable to or admits in writing its inability to
pay its debts generally as they become due unless such inability shall be the
fault of Owner, or (G) takes corporate or other action in furtherance of any of
the aforesaid purposes.

Upon termination, the obligations of the parties hereto shall cease, provided
that Manager shall comply with the provisions hereof applicable in the event of
termination and shall be entitled to receive all compensation which may be due
Manager up to the date of such termination and as may otherwise be provided in
this Agreement, and provided, further, that if this Agreement terminates
pursuant to Section 6.1.C above, Owner shall have other remedies as may be
available at law or in equity.
6.2.
Manager's Obligations after Termination. Upon the termination of this Agreement
or upon partial termination of this Agreement with respect to certain Wells'
Managed Properties, Manager shall have the following duties (and in the case of
a partial termination, references to “Wells' Managed Properties” mean only those
Wells' Managed Properties that are being removed from the scope of this
Agreement):

A.
Manager shall deliver to Owner, or its designee, all books and records
(including data files in magnetic or other similar storage media but
specifically excluding any licensed software) with respect to the Wells' Managed
Properties.

B.
Manager shall transfer and assign to Owner (or Owner JV, if applicable), or its
designee, all service contracts and personal property relating to or used in the
operation and maintenance of the Wells' Managed Properties, except personal
property paid for and owned by Manager. Manager shall also, for a period of
sixty (60) days immediately following the date of such termination, make itself
available to consult with and advise Owner, or its designee, regarding the
operation, maintenance and leasing of the Wells' Managed Properties.

C.
Manager shall render to Owner an accounting of all funds of Owner and Owner JV
in its possession and shall deliver to Owner a statement of Management Fees
claimed to be due Manager and shall cause funds of Owner and Owner JV held by
Manager relating to the Wells' Managed Properties to be paid to Owner and Owner
JV or their designees and shall assist in the transferring of approved
signatories on all Accounts.




23

--------------------------------------------------------------------------------




7.
Miscellaneous.

7.1.
Notices. All notices, approvals, consents and other communications hereunder
shall be in writing, and, except when receipt is required to start the running
of a period of time, shall be deemed given when delivered in person or on the
fifth day after its mailing by either party by registered or certified United
States mail, postage prepaid and return receipt requested, to the other party,
at the addresses set forth after their respect name below or at such different
addresses as either party shall have theretofore advised the other party in
writing in accordance with this Section 7.1.

Owner:
 
WELLS OPERATING PARTNERSHIP II, L.P.
 
 
C/O WELLS REAL ESTATE INVESTMENT TRUST II, INC.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
 
 
WELLS REAL ESTATE INVESTMENT TRUST II, INC.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
With copy to Advisor:
 
 
WELLS REAL ESTATE ADVISORY SERVICES II, LLC
 
 
Attn: Managing Director, Asset Management
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
Manager:    
 
WELLS MANAGEMENT COMPANY, INC.
 
 
Attn: Managing Director, Property Services
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
Advisor:
 
WELLS REAL ESTATE ADVISORY SERVICES II, LLC
 
 
Attn: Managing Director, Asset Management
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092

7.2.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia.

7.3.
Assignment. Manager may delegate partially or in full its duties and rights
under this Agreement but only with the prior written consent of Owner. Except as
provided in the immediately preceding sentence, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and assigns.

7.4.
No Waiver. The failure of Owner to seek redress for violation or to insist upon
the strict performance of any covenant or condition of this Agreement shall not
constitute a waiver thereof for the future.

7.5.
Amendments. This Agreement may be amended only by an instrument in writing
signed


24

--------------------------------------------------------------------------------




by the party against whom enforcement of the amendment is sought.
7.6.
Headings. The headings of the various subdivisions of this Agreement are for
reference only and shall not define or limit any of the terms or provisions
hereof.

7.7.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

7.8.
Entire Agreement. This Agreement and the related Property Amendments and
Exhibits hereto contains the entire understanding and all agreements between
Owner and Manager respecting the management of the Wells' Managed Properties.
There are no representations, agreements, arrangements or understandings, oral
or written, between Owner and Manager relating to the management of the Wells'
Managed Properties that are not fully expressed herein.

7.9.
Disputes. If there shall be a dispute between Owner and Manager relating to this
Agreement resulting in litigation, the prevailing party in such litigation shall
be entitled to recover from the other party to such litigation such amount as
the court shall fix as reasonable attorneys' fees.

7.10.
Other Activities of Manager.

A.
General. Nothing herein contained shall prevent the Manager from engaging in
other activities or business ventures, whether or not such other activities or
ventures are in competition with Owner or the business of Owner, including,
without limitation, property management activities for other Persons (including
other REITs) and the provision of services to other programs advised, sponsored
or organized by the Manager or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of the
Manager or its Affiliates to engage in any other business or to render services
of any kind to any other partnership, corporation, firm, individual, trust or
association. The Manager may, with respect to any investment in which the Owner
is a participant, also render advice and service to each and every other
participant therein. The Manager shall report to the board of directors of Wells
REIT II the existence of any condition or circumstance, existing or anticipated,
of which it has knowledge, which creates or could create a conflict of interest
between the Manager's obligations to Owner and its obligations to or its
interest in any other partnership, corporation, firm, individual, trust or
association.

B.
Policy with Respect to Allocation of Tenant Rental Opportunities. Before the
Manager markets leasable space owned by another Wells-sponsored program to a
prospective tenant, the needs of which would in the Manager's judgment be met by
leasable space owned by Owner, the Manager shall determine in its sole
discretion that the prospective tenant's needs would be better met by leasable
space owned by another owner. In the event that the Manager is marketing to a
prospective tenant whose needs would, in the sole discretion of the Manager,
equally be met by leasable space owned by Owner and another Wells-sponsored
program, then the Manager may more aggressively market the leasable space owned
by the other program if it has had the longest period of time elapse since space
owned by it was


25

--------------------------------------------------------------------------------




aggressively marketed by Manager. The Manager will use its reasonable efforts to
fairly allocate prospective tenant opportunities in accordance with such
allocation method and will promptly disclose any material deviation from such
policy or the establishment of a new policy, which shall be allowed provided (1)
the board of directors of Wells REIT II is provided with notice of such policy
at least 60 days prior to such policy becoming effective and (2) such policy
provides for the reasonable allocation of prospective tenant marketing
opportunities among such programs. The Manager shall provide the Conflicts
Committee with any information reasonably requested so that the Conflicts
Committee can insure that the allocation of prospective tenant marketing
opportunities is applied fairly. Nothing herein shall be deemed to prevent the
Manager or an Affiliate from marketing leasable space that it may own rather
than aggressively marketing space owned by Owner or another Wells-sponsored
program so long as the Manager is fulfilling its obligation to market vacant
space owned by Owner in a manner consistent with the policies and objectives of
the Owner.
7.11.
Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Person or circumstance shall, to any extent, be held
to be invalid or unenforceable, then the remainder of this Agreement, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held to be invalid or unenforceable, shall
not be affected thereby, and each term, covenants or condition of this Agreement
shall be valid and shall be enforced to the fullest extent permitted by law.

[Signatures appear on next page]

26

--------------------------------------------------------------------------------








In Witness Whereof, the parties have executed this Property Management, Leasing
and Asset Management Agreement as of the date first above written.
WELLS REIT II:
WELLS REAL ESTATE INVESTMENT TRUST II, INC.
By: /s/ E. Nelson Mills
Name: E. Nelson Mills
Title: President
OWNER:
WELLS OPERATING PARTNERSHIP II, L.P.
By:Wells Real Estate Investment Trust II, Inc. (as General Partner of Wells
Operating Partnership II, L.P.)
By: /s/ E. Nelson Mills
Name: E. Nelson Mills
Title: President
WELLS REAL ESTATE INVESTMENT TRUST II, INC.
By: /s/ E. Nelson Mills
Name: E. Nelson Mills
Title: President
ADVISOR
WELLS REAL ESTATE ADVISORY SERVICES II, LLC
By: /s/ Randy Fretz
Name: Randy Fretz
Title: Senior Vice President
MANAGER:
WELLS MANAGEMENT COMPANY, INC.
By: /s/ Robert M. McCullough
Name: Robert M. McCullough
Title: Vice President
 
 




27

--------------------------------------------------------------------------------




Exhibit A
Additional Accounting Policies

28

--------------------------------------------------------------------------------




Exhibit B
Monthly Reporting Package Contents
For the current month and year to date, statements presenting, on a comparative
basis, actual to budget (and/or forecast or other projections), including
variance explanations for material variances:
1.
Executive Summary (operations, leasing, capital, tenant/market issues, other)

2.
Balance Sheet

3.
Income Statement

4.
Trial Balance - Month Activity

5.
Trial Balance - YTD Balances

6.
General Ledger

7.
Copies of all bank statements & reconciliations.

8.
Aged Receivables and Delinquencies Report

9.
Check Register

10.
Rent Roll

11.
Schedule of Capital Additions.

12.
Schedule of Depreciation

13.
Schedule of Tenant Security Deposits

14.
Support Schedules for Asset & Liability accounts (Accrued Receivables, Prepaid
Expenses, Other Assets, Accrued Operating Expenses, Accrued Real Estate Taxes,
Accrued Interest, Other Liabilities, etc.)

15.
MTD & YTD variance report with explanations

16.
All reports should be provided using the Wells Chart of Accounts

17.
List of any material accrual adjustment that may have been missed on the last
business day of each month


29

--------------------------------------------------------------------------------




Exhibit C
Quarterly Reporting Package
1.
All items in the monthly reporting package with quarterly variances and
explanations of material variances;

2.
Rental collection record;

3.
Quarterly operating statement;

4.
Copy of cash disbursements ledger entries for such period, if requested;

5.
Copy of cash receipts ledger entries for such period, if requested;

6.
The original copies of all contracts entered into by Manager on behalf of Owner
or Owner JV during such period, if requested; and

7.
Copy of ledger entries for such period relating to security deposits maintained
by Manager, if requested.

Reforecast information is due to the Owner within 35 days after each quarter end
as follows:
Quarter
Due Date
 
 
1st Quarter reforecast
February 5
 
 
2nd Quarter reforecast
May 5
 
 
3rd Quarter reforecast
August 5
 
 
4th Quarter reforecast
November 5




30

--------------------------------------------------------------------------------




Form of Property Amendment
Property Description:     
    
    
Services to be Provided:
Property management Services as specified in Section 2.5 of the Property
Management, Leasing, and Construction Management Agreement except as specified
below:
    
    
    
Reserve for Property $____________ (per Section 2.5.K(1)(d) of Agreement)
Maintenance or repair costs threshold (if other than $10,000): $____________
(per Section 2.5.E(3))
Maintenance supplies aggregate purchase price threshold (if other than $5,000):
$____________ (per Section 2.5.E(4))
Leasing Agreement duties as specified in Section 2.6 of the Property Management,
Leasing, and Construction management Agreement except as specified below:
    
    
    
Construction Management Services as specified in Section 2.7 of the Property
Management, Leasing, and Construction Management Agreement except as specified
below. In particular, the construction management will include the following
(add attachments as necessary):
    
    
    
    

31

--------------------------------------------------------------------------------




Property Amendment (continued)
Fees
Property Management Fee: ____________%, as specified in Section 4.1
Property Management Fee (other calculation): ____________
Leasing Agreement Fees:
Lease Up Fee: ____________
New Lease Commission Percentage (see Section 4.2.B(1)): ____________
Renewal Commission Percentage (see Section 4.2.B(2)): ____________
Expansion Commission Percentage (see Section 4.2.B(3)): ____________
Co-Brokerage Commissions (see Section 4.2.B(4)): ____________
    
    
Payment terms (if other than specified in Section 4.2): ______________________
Construction management Fees:




Examples:
The Owner agrees to pay Manager a management fee in the amount of $ ____________
within fifteen (15) days of acceptance of the Improvement by the Owner.
As payment for the services to be performed by the Manager hereunder, Owner
shall pay the Manager a fee of ____________ ($____________), to be paid on the
first day of each month of the term of the project in equal monthly installments
of ____________ ($____________), plus reimbursable expenses referenced in
Section 3 of this Agreement.

32

--------------------------------------------------------------------------------




Property Amendment (continued)
Manager agrees to collect and provide the Owner with invoices for the work
completed on the Improvement on a monthly basis unless the Owner and Manager
agree to a more frequent basis. Upon delivery of such invoices, the Owner will
be solely responsible for promptly paying the company or companies performing
the work. The contract form used by the Owner shall specify that Manager has no
responsibility for payment. Reimbursable expenses as described in Section 3 of
this Agreement shall be reimbursed to the Manager at cost plus ten percent (10%)
and shall be billed on a monthly basis.



33